DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 2/1/2021.  Claims 2 and 12 have been canceled.  Claims 1 and 4-11 are now pending.  

Allowable Subject Matter

3.	Claims 1 and 4-11 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Lai (CN 105273370), Fisher et al. (US Patent 5,149,734), and Ueno et al. (JP 2001-200148).
Lai discloses a preparation method of a high-density polyester plastic, wherein the high-density polyester plastic comprises, by mass, 10-20% of a PET resin, 20-50% of a PBT resin, 3-10% of a compatilizer, 3-10% of a toughening agent, 20-60% of a filler, 0.3-2% of a coupling agent, 0.5-2% of a lubricant, 0.2-1% of an antioxidant, and 0.5-3% of a nucleating agent, and can be directly subjected to injection molding, to be produced into tableware and kitchen ware (abstract).
Fisher et al. disclose a method of preparing a composition containing polybutylene terephthalate resin which comprise from 5-65% by total weight of composition; the polyethylene terephthalate which comprise from 5-65% by total weight of composition and from 30-85% by weight of barium sulfate by total weight of composition, and can be injection molded into tableware articles (col. 1, line 37, col. 2, lines 19-23).
Ueno et al. disclose a method of preparing a composition containing a blend of polyethylene terephthalate and polybutylene terephthalate in a blending ratio of 70:30-30:70, and 5 to 80 mass% of an inorganic filler, to be used for molding material for tableware (claims 1-3, [0024]-[0026]).
	Thus, Lai (CN 105273370), Fisher et al. (US Patent 5,149,734), and Ueno et al. do not teach or fairly suggest the claimed method for manufacturing a tableware article, comprising: providing a polyester resin composition including 45 to 78% by weight of a blend resin and 20 to 50% by weight of at least one inorganic filler, wherein the blend resin includes PET resin and PBT resin that are present in a content ratio by weight from 1:0.86 tol:4.8, the at least one inorganic filler includes barium sulfate and calcium silicate, and the content ratio of the barium sulfate to the calcium silicate by weight is from 1:0.28 to l:1.67; granulating the polyester resin composition to produce plastic granules; and molding the plastic granules into a tableware article.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762